JUDGMENT

PER CURIAM.'
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and supplement filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 340'). K is
ORDERED AND ADJUDGED that the district court’s orders filed July 29 and August 15, 2008 be affirmed. The court did not err in dismissing appellant’s complaint without prejudice for lack of subject matter jurisdiction, as the complaint did not identify or suggest any federal question, it did not indicate that the amount in controversy exceeded $75,000, and the dismissal does not foreclose appellant from bringing claims over which the court does in fact have jurisdiction. See 28 U.S.C. §§ 1331 & 1332(a). But see Phillips v. U.S. Attorney for the District of Columbia, No. 05-5195, unpublished judgment (D.C.Cir. Oct. 31, 2005) (“The district court lacks subject matter jurisdiction to review the judgment[s] of District of Columbia courts or to compel those courts to act or not act.”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.